                       UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF CALIFORNIA

 JESUS BONILLA CASTANEDA,                           1:16-cv-01562-LJO-SKO (PC)
                 Plaintiff,
                                                    ORDER & WRIT OF HABEAS CORPUS
 v.                                                 AD TESTIFICANDUM TO APPEAR BY
                                                    VIDEO CONFERENCE, JESUS
 SHERMAN, et al.,                                   BONILLA CASTANEDA, CDCR #K-
                          Defendants.               23993, PLAINTIFF

                                                    DATE: June 6, 2019
                                                    TIME: 10:30 a.m.

        JESUS BONILLA CASTANEDA, CDCR #K-23993, is the plaintiff in proceedings in
this case on June 6, 2019, and is confined at R.J. Donovan Correctional Facility (“RJD”), in the
custody of the Warden. In order to secure this inmate’s attendance it is necessary that a Writ of
Habeas Corpus ad Testificandum issue commanding the custodian to produce the inmate, by
video conference, before Magistrate Judge Erica P. Grosjean, at the U. S. District Court, 2500
Tulare Street, Fresno, California 93721 in Courtroom #10, on June 6, 2019, at 10:30 a.m.

                            ACCORDINGLY, IT IS ORDERED that:

      1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
         commanding the Warden to produce the inmate named above to testify in United States
         District Court at the time and place above, and from day to day until completion of court
         proceedings or as ordered by the court; and thereafter to return the inmate to the above
         institution;

      2. The custodian is ordered to notify the court of any change in custody of this inmate and is
         ordered to provide the new custodian with a copy of this writ.

                     WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To:      The Warden of R.J. Donovan Correctional Facility (“RJD”)

        WE COMMAND you to produce the inmate named above to testify before the United
States District Court at the time and place above, and from day to day until completion of the
proceedings, or as ordered by the Court and thereafter to return the inmate to the
above institution. This inmate’s legal property, relevant to the above entitled
case, shall accompany the inmate.

       FURTHER, you have been ordered to notify the court of any change in
custody of the inmate and have been ordered to provide the new custodian with
a copy of this writ.

IT IS SO ORDERED.

Dated:      May 2, 2019                                        /s/   Sheila K. Oberto            .
                                                    UNITED STATES MAGISTRATE JUDGE
